IN THE SUPREME COURT OF THE STATE OF NEVADA


 GLENFORD ANTHONY BUDD,                                  No. 84509
                   Appellant,
               vs.                                           FILED
 THE STATE OF NEVADA,
                   Respondent.


                       ORDER DISMISSING APPEAL

              This is a pro se appeal from a district court order denying a
postconviction petition for a writ of habeas corpus. This court's review of
this appeal reveals a jurisdictional defect. Specifically, the district court
entered its order denying appellant's petition on January 21, 2022. The
district court served notice of entry of that order on appellant on January
27, 2022. Appellant did not file the notice of appeal, however, until April 1,
2022, well after the expiration of the 30-day appeal period prescribed by
NRS 34.575. See NRAP 4(b); Lozada v. State, 110 Nev. 349, 352, 871 P.2d
944, 946 (1994) (explaining that an untimely notice of appeal fails to vest
jurisdiction in this court). Accordingly, this court
              ORDERS this appeal DISMISSED.




                         Hardesty


      A10:0:15G4.4          J.
                                                                  Mgt

                                                                        J.
Stiglich                                    Herndon




                                                            7,t- ii111
cc:   Chief Judge, Eighth Judicial District Court
      Eighth Judicial District Court, Department 3
      Glenford Anthony Budd
      Attorney General/Carson City
      Clark County District Attorney
      Eighth District Court Clerk